     Case 2:18-cv-00840-APG-NJK Document 208 Filed 08/12/20 Page 1 of 2


 1    MARIO P. LOVATO
      Nevada Bar No. 7427
 2    LOVATO LAW FIRM, P.C.
      7465 W. Lake Mead Blvd. Ste. 100
 3    Las Vegas, Nevada 89128
      T: (702) 979-9047
 4    mpl@lovatolaw.com
      Attorney for Defendants
 5
                                  UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
      MICHAEL RENO, ERIC KIEFABER,        )
 8    DENNIS RHOADES, JASON HARRIS,       )                CASE NO. 2:18-CV-840-APG-NJK
      PREMIER TAMAYO, WILFREDO            )
 9    ALLANIGUE, and ARIES BIHASA,        )
                                          )
10                Plaintiffs,             )
                                          )
11    vs.                                 )
                                          )
12    WESTERN CAB COMPANY, HELEN          )
      TOBMAN MARTIN, MARILYN              )
13    TOBMAN MORAN, JANIE TOBMAN          )
      MOORE, MARTHA SARVER, and           )
14    JASON AWAD,                         )
                                          )
15                Defendants.             )
      ___________________________________ )
16
                                               STIPULATION
17
             IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties
18
      that the deadline for Defendants to file their response to Plaintiffs’ Motion to Compel FCRP Rule
19
      30(b)(6) deposition (#196) be EXTENDED such that Defendants’ response filed on August 11,
20

21    2020 shall be deemed timely nunc pro tunc so that the arguments may be heard on the merits.

22           IT IS FURTHER STIPULATED AND AGREED by and between counsel for the parties

23    that that the deadline for Plaintiffs to file their reply to such response shall be EXTENDED such
24
      that Plaintiffs’ Reply shall be due on August 18, 2020 and not August 14, 2020 as provided by the
25
      Court's Order (Docket 205) so as to afford Plaintiffs' the seven (7) days contemplated by that Order
26
      to prepare and file such reply.
27
             In support of this Stipulation, the parties submit that such extensions are minor, that they
28
      are entered into in light of the intervening weekend that otherwise reduces the time for submitting
     Case 2:18-cv-00840-APG-NJK Document 208 Filed 08/12/20 Page 2 of 2


 1
      the respective response and reply, that defense counsel was out-of-the-office for a pre-planned
 2
      matter from July 30, 2020 to August 4, 2020, that both defense counsel and Plaintiffs’ counsel
 3

 4    submitted timely filings seeking limited extensions in light of the above, and that this provides for

 5    prompt submission of briefing addressing the merits of the motion while also allowing counsel to

 6    handle obligations coming due in this, and other, matters.
 7
      Dated: August 12, 2020.                                       Dated: August 12, 2020.
 8
      LEON GREENBERG                                                LOVATO LAW FIRM, P.C.
 9    PROFESSIONAL CORPORATION

10
             /s/ Leon Greenberg                                            /s/ Mario Lovato
11
      LEON GREENBERG, ESQ.                                          MARIO P. LOVATO
12    Nevada Bar No. 8094                                           Nevada Bar No. 7427
      2965 South Jones Blvd., #E3                                   Attorney for Defendants
13    Las Vegas, NV 89146
      Tel (702) 383-6085
14    Fax (702) 385-1827
      Attorneys for Plaintiffs
15

16                                                 ORDER

17           IT IS SO ORDERED.

18                          12 2020.
             DATED: August _____,
19

20                                                  UNITED STATES MAGISTRATE JUDGE

21

22

23

24

25

26

27

28


                                                       2
